July 2, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                        ROBIN KAY WILSON, Appellant

NO. 14-15-00214-CV                           V.

OAK OF WOODFOREST III LTD D/B/A PINES OF WOODFOREST, Appellee
             ________________________________

      Today the Court heard the parties’ joint motion to vacate the judgment
signed by the court below on February 9, 2015. Having considered the motion and
found it meritorious, we order the judgment VACATED AND REMAND the
cause to the trial court for proceedings in accordance with this Court’s opinion.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.